        Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


MARVIN ESCOBAR BARRERA,

             Petitioner,
                                          No. 1:18-cv-12437-DLC
v.

JOSEPH D. McDONALD, JR.,
Plymouth County Sheriff, and
ANTONE MONIZ, Superintendent of
Plymouth County Correctional
Facility,

             Respondent.



                    ORDER ON MISCELLANEOUS MOTIONS

CABELL, U.S.M.J.:

  I.     INTRODUCTION

       In November 2018 Marvin Escobar Barrera (Barrera) was being

detained in custody by Immigration and Customs Enforcement (ICE)

at the Plymouth County Correctional Facility.         Contending that his

detention was unlawful, Barrera filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241.           Among other things,

Barrera sought a bond hearing where the government would bear the

burden of proving that he should be detained as a flight or danger

risk as opposed to Barrera bearing the burden of proving that he

would not.    The immigration court subsequently granted Barrera the

bond hearing he was seeking, but still imposed the burden of proof

on him rather than on the government. Nonetheless, the immigration
          Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 2 of 8



court determined that Barrera met his burden and released him in

June      2019   on    conditions.        Barrera’s       relief    was    short-lived,

however, and he was returned to custody after ICE requested that

the Board of Immigration Appeals (BIA) stay his release pending

the government’s appeal.

       Three motions pend against this backdrop, including: (1)

Barrera’s petition for habeas relief (D. 1); (2) the respondents’

motion to dismiss the petition for failure to state a claim (D.

9); and (3) Barrera’s motion to consolidate this case with another

case pending in this session (D. 42).                 For the reasons discussed

below, the court finds that Barrera’s June 2019 release by the

immigration court mooted the basis for his initial petition.                          The

habeas petition will therefore be DENIED as moot.                         Consequently,

the    government’s       motion     to   dismiss     and    Barrera’s       motion    to

consolidate are also moot and for that reason will be DENIED.

    II.    BACKGROUND

       At the time Barrera filed the instant petition on November

25, 2018, he was facing removal proceedings and had already been

held in ICE custody for approximately 25 months, pursuant to 8

U.S.C. § 1226(a).         (D. 1).     Barrera claimed, inter alia, that his

detention        was   unconstitutional         because    the     immigration    court

during his bond redetermination hearing1 wrongfully placed the


1 Since ICE has the initial discretion of whether to grant bond to a § 1226(a)
detainee, the first bond hearing before an immigration judge is considered a
redetermination of the bond question.

                                            2
      Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 3 of 8



burden on Barrera to show that he was neither a flight risk nor a

danger to the community.     (Id. ¶¶ 29-34).     The respondents moved

to dismiss on the ground, inter alia, that the burden of proof is

properly placed on the detainee in a bond hearing under § 1226(a).

(D. 9-10).

     On May 3, 2019, this court heard argument on the pending

petition and motion.     In June of 2019, and while the matter was

pending, the immigration court did two things:       it granted Barrera

lawful permanent resident status –something he had been seeking,

and also granted him a new bond redetermination hearing.         As noted

above, the court continued to place on Barrera the burden of

demonstrating his entitlement to release.         Nonetheless, Barrera

prevailed under this more difficult burden and was released on

bond with various conditions, on June 10, 2019.

     ICE appealed the immigration court’s order to the BIA and

also filed an emergency motion for discretionary stay of the

order pending resolution of the appeal.       (D. 32, pp. 9-19).      The

BIA granted the stay and Barrera was taken back into ICE custody

on July 18, 2019.   (D. 35).    Barrera on the same day filed an

emergency motion with this court, asking that the respondents be

required to show cause why he should not be released immediately

from custody.   (D. 36).

     On July 29, 2019, this court convened a hearing on the

petitioner’s emergency motion.     Among other things, the court

                                   3
        Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 4 of 8



raised with the parties (but did not decide) the question of

whether the original habeas petition had been mooted by the

immigration court’s ruling releasing Barrera from custody and

granting him LPR status.       Ultimately, the court denied the

emergency motion to show cause, principally on the ground that

the motion was premature where the matter was pending before the

BIA.   (D. 40).

       On   August   29,   2019,   the       petitioner    filed   a   motion    to

consolidate this matter with Brito v. Barr, No. 19-cv-11314-PBS

(D. Mass. filed June 13, 2019), which involves the issue of what

constitutes     constitutionally         adequate        bond   redetermination

hearings in immigration proceedings. (D. 42). In Brito, the court

has granted class certification for, inter alia, “all individuals

who 1) are or will be detained pursuant to 8 U.S.C. § 1226(a), 2)

are held in immigration detention in Massachusetts or are otherwise

subject to the jurisdiction of the Boston Immigration Court, and

3) have received a bond hearing before an immigration judge.”                   The

respondent opposes consolidation.             (D. 43).

  III. ANALYSIS

       The federal judicial power conferred by Article III, section

2 of the Constitution extends only to cases and controversies.

Pagán v. Calderón, 448 F.3d 16, 27 (1st Cir. 2006).                If during the

pendency of a matter (1) the issues presented are no longer live,

(2) the parties lack a legally cognizable interest in the outcome,

                                         4
      Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 5 of 8



(3) the court cannot give effectual relief to the potentially

prevailing party, or (4) events have occurred that would make the

court’s determination merely advisory, the matter is deemed moot.

ACLU v. United States Conference of Catholic Bishops, 705 F.3d 44,

52-53 (1st Cir. 2013).    “‘When a case is moot -- that is, when the

issues presented are no longer live or when the parties lack a

legally cognizable interest in the outcome -- a case or controversy

ceases to exist, and dismissal of the action is compulsory.’”

Castillo v. Gillen, 881 F. Supp.2d 226, 228 (D. Mass. 2012)

(emphasis added) (quoting Cruz v. Farquharson, 252 F.3d 530, 533

(1st Cir. 2001)).

     In his petition before this court, Barrera sought either his

immediate release from custody or a bond redetermination hearing

at which the government would have to establish by clear and

convincing evidence that he was either a flight risk or a danger

to the community.   (D. 1, ¶ D).    Although the immigration court in

granting Barrera a bond redetermination hearing still placed the

burden on him rather than on the government, Barrera prevailed;

the immigration judge found that he met his burden and granted him

the same relief sought in the present petition.

     To this court, it would appear that Barrera’s petition was

mooted by the immigration court’s ruling, particularly where the

immigration court gave Barrera the principal relief he sought,

release from custody.    Barrera disagrees and posits three reasons

                                   5
      Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 6 of 8



why the matter remains justiciable here.         First, this court has

broad discretion to consider liberty claims under § 2241 and

Barrera still has not received a constitutionally adequate bond

redetermination hearing, that is, a hearing where the government

bears the burden of proof on detention.         Second, the BIA almost

certainly will overturn the immigration judge’s ruling because its

prior decisions strongly suggest that it does not approve of

release/bond on conditions (as opposed to straight release/bond),

or of having the burden of proof borne by the government.             Third,

the BIA will most likely simply revoke his bond and put Barrera

back in custody where he was when he first filed his petition.

     The court genuinely sympathizes with the petitioner’s fears

and concerns -- they go after all directly to core considerations

of liberty and freedom -– but nonetheless finds that because the

matter precipitating the original habeas petition was resolved, in

the petitioner’s favor at that, the present case has run its course

and there is no exceptionally compelling reason to keep it open.

     In that regard, even assuming arguendo that the immigration

court erred during the bond redetermination hearing in placing the

burden of proof on the petitioner, the error demonstrably did not

harm Barrera where the court found that he met what all agree to

be a more difficult burden and granted him bond. Cf. Barboza v.

Bissonnette, 434 F. Supp.2d 25, 38-39 (D. Mass. 2006) (finding

harmless error in habeas proceeding where, even assuming state

                                   6
         Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 7 of 8



appeals court applied incorrect standard, respondent met burden of

proof regardless of the standard). Moreover, the fact that Barrera

was released following a hearing meaningfully distinguishes him

from the class of plaintiffs in                     Brito   who inappositely were

detained following a hearing.

        To be sure, Barrera contends there is a basis to worry that

the issues precipitating his petition issue may well return if the

BIA does as he predicts and places him back in custody where he

might be forced to bear the burden of proof at a bond hearing.

Perhaps,     but      that   is   just    one       possible     scenario.       As   the

respondents note, it is also possible that the BIA might affirm

the immigration judge, grant Barrera bond without conditions, or

remand the matter for a new hearing at which the immigration judge

would    have    to    either     deny   or       grant   bond   with   no    conditions

attached.       And of course, Barrera would always be entitled to seek

federal court relief were the immigration court to subsequently

render a ruling he believed to be unconstitutional.                          Until then,

this court deems the present matter closed.2




2
 To be clear, Barrera has also raised as a secondary claim that DHS should be
obliged to provide him with mental health services and educational services
until he turns 22. (D. 1, ¶ 6). However, the petitioner has cited to no
direct authority for this proposition and the matter has not otherwise been
adequately aired or argued during the pendency of this matter. The court
thus finds on the record before it no basis to order DHS to provide Barrera
with educational services or counseling.

                                              7
         Case 1:18-cv-12437-DLC Document 44 Filed 09/30/19 Page 8 of 8




  IV.     CONCLUSION

     For the foregoing reasons: (1) the Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241 and For Declaratory and Injunctive

Relief (D. 1) is DENIED; (2) the Respondents’ Motion to Dismiss

(D. 9) is thus moot and for that reason is DENIED; and (3) the

petitioner’s Motion to Consolidate (D. 42) is thus moot and for

that reason is DENIED.



SO ORDERED.                                /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.


DATED:    September 30, 2019




                                      8
